Citation Nr: 1210569	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  09-27 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for loss of teeth secondary to radiation treatment for non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and B. M. 


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to January 1961, and from June 1966 to June 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  By rating action dated June 2007, the RO denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  In an August 2007 rating decision, the RO denied service connection for loss of teeth due to treatment for the Veteran's service-connected non-Hodgkin's lymphoma with sinusitis. 

The issue of service connection for loss of teeth due to radiation treatment for non-Hodgkin's lymphoma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran's bilateral hearing loss disability, initially demonstrated years after service, is etiologically related to military service.  

2.  Tinnitus was initially reported many years after service, and the competent and probative evidence fails to establish it is related to service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by active service, nor may sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

2.  Tinnitus was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

By letter dated December 2006, the RO provided notice to the Veteran regarding what information and evidence are needed to substantiate the claims for service connection, to include on a direct-incurrence basis, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A November 2007 letter also advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.

Because the VCAA notice was not completed prior to the initial AOJ adjudications denying the claims, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  However, the Veteran was not prejudiced in this regard as the case was readjudicated thereafter, in an August 2009 statement of the case and December 2011 supplemental statement of the case.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

Duty to Assist

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Veteran was afforded a VA medical examination to obtain an opinion regarding the etiology of his bilateral hearing loss and tinnitus.  The opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusion that was reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, private and VA medical records, the report of a VA examination and the testimony of the Veteran at a hearing at the RO.

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss or tinnitus (as an organic disease of the nervous system) becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a "disability" when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The provisions of 38 C.F.R. § 3.385 define what constitutes the existence of a hearing loss "disability."  For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by such standards must be currently present, and service connection is possible if a current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

In Hensley v. Brown, 5 Vet. App. 155, the United States Court of Appeals for Veterans Claims held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.

In order to prevail on the issue of service connection on a direct-incurrence basis there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran asserts service connection is warranted for bilateral hearing loss and tinnitus.  He claims he served in an artillery unit and was subjected to acoustic trauma.  He related he experienced blockage in his ears and problems hearing the first time a 155 Howitzer was fired.  He insists his hearing loss had its onset in service.  

The Board concedes the Veteran was subjected to acoustic trauma in service.  

The evidence supporting the Veteran's claim includes his statements and some of the medical findings.  The discharge certificate reflects he served in an artillery unit and was an artillery crewman.  

On VA audiometric examination in September 2011, the Veteran reported recurrent tinnitus which he stated began in service.  Audiometric findings at that time met the criteria for bilateral hearing loss disability for VA purposes.  It was concluded he had sensorineural hearing loss in each ear.  The Veteran reported that his hearing loss began in service.

The evidence against the Veteran's claim includes the service treatment records and the post-service medical evidence of record.  The service treatment records from both of the Veteran's periods of service show no complaints or findings pertaining to hearing loss or tinnitus.  On a report of medical history in May 1969, the Veteran denied ear trouble and hearing loss.  A clinical evaluation of the ears on the separation examination in May 1969 was normal.  An audiometric test revealed the hearing threshold levels in decibels in the each ear were 5, 5, 5 and 10, at 500, 1,000, 2,000 and 4,000 Hertz, respectively.  

VA outpatient treatment records disclose the Veteran denied a hearing impairment when he was seen in September 2004.  In January 2007, he denied recent hearing loss or balance problems.  

As noted above, the September 2011 VA audiometric examination demonstrated bilateral hearing loss disability for VA purposes, and found the Veteran had sensorineural hearing loss in each ear.  The examiner indicated she reviewed the claims folder, including the service treatment records which revealed the Veteran's hearing acuity was within normal limits at the time of the discharge examination in May 1969.  Given that his hearing was normal when he entered and exited service, she concluded it was less likely than not that the Veteran's current hearing loss was related to military noise exposure.  

Similarly, with respect to the Veteran's claim for service connection for tinnitus, the examiner determined that while it was at least as likely as not that tinnitus was associated with hearing loss, it was less likely than not that it was caused by or the result of noise exposure in service.  The examiner pointed out that there was no mention of tinnitus in the service treatment records.  

Contrary to the Veteran's allegation that his hearing loss has been present since service, the Board emphasizes there is no clinical indication of hearing loss or tinnitus for many years after service.  In fact, the Board finds he is not credible in light of his denying any hearing difficulties in September 2004.  This is inconsistent with his current assertion that his hearing loss is related to service.

The Board concedes that the Veteran was exposed to acoustic trauma in service, as such is consistent with the circumstances of his military service as an artillery crewman.  38 U.S.C.A. § 1154(a) (West 2002).  However, the Board does not find that the Veteran is credible as to his assertion that he has experienced ringing in his ears or bilateral hearing loss since service.  As noted above, there is no indication of either tinnitus or hearing loss in the service treatment records, to include normal findings at the time of the separation examination in May 1969.  The Board emphasizes that a clinical evaluation of the ears and an audiometric test on the discharge examination were normal.  

Further, the record is devoid of any complaint or finding relative to ringing in the ears or a bilateral hearing loss for years following service.  Evidence of a prolonged period without medical complaint is for consideration.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000).  While the mere fact that the disabilities were initially documented many years after service is not dispositive, it is crucial evidence and, combined with the record showing the Veteran denied hearing loss in 2004, may be considered in adjudicating his claim.  Normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  In light of the absence of tinnitus complaints or hearing loss shown in his service records, and post service records for years after service, when other complaints were made, the Board finds that the objective medical evidence of record outweighs the credibility of his reported onset and continuity of symptomatology.  Such records are more reliable, in the Board's view, than the Veteran's unsupported assertion of the onset of his symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence]; see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].

The Board also acknowledges the Veteran's assertions that bilateral hearing loss and tinnitus are related to service.  However, as a lay person, he is not competent to diagnose a disability or render an opinion as to the cause or etiology of such disorder as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board notes the Veteran has not provided any medical opinion to support his allegation that hearing loss or tinnitus is due to in-service noise exposure.  Although the Veteran is competent to testify as to the fact he was subjected to acoustic trauma, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not reflect that the Veteran currently possesses a recognized degree of medical knowledge that would render his opinions on medical diagnosis or causation competent.  

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the etiology of bilateral hearing loss and tinnitus.  Accordingly, the Board finds the preponderance of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

REMAND

The Veteran also asserts service connection is warranted for loss of teeth secondary to radiation therapy for his service-connected non-Hodgkin's lymphoma with sinusitis.  

In Allen v. Brown, 7 Vet. App. 439 (1995), the United States Court of Appeals for Veterans Claims held that "disability" as set forth in 38 U.S.C.A. § 1110 (West 2002) "refers to impairment of earning capacity, and that such definition mandates that any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, shall be compensated."  Thus, when aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See also 38 C.F.R. § 3.310(b) (2011).

In a statement dated October 1997, G. L. Smoron, M.D., provided a summary of the Veteran's radiation therapy.  He noted the Veteran developed a mass in the region of the right orbit, skin and paranasal sinus.  He was given local radiation therapy and received 18 treatments in 31 elapsed days from September to October 1997.  During that time, a dose of 3600 centigray was given to the right orbit and sinuses using a single anterior field.  The treatment field measured 9.5 x 10 centimeters.  

The Veteran was afforded a VA dental examination in July 2007.  The examiner reviewed the claims folder.  It was noted that all of the Veteran's teeth were missing.  The examiner related the only dental records were those from service, that teeth numbers 1, 2, and 16 were extracted in August and September 1960, and that the charting from a June 20, 1966 examination appeared to indicate that, with the exception of teeth numbers 1, 16 and 32, all other remaining teeth were present at that time.  There was no information concerning any dental treatment following service.  He concluded that there was insufficient information, both from the lack of simulation films and radiation records, as well as the lack of dental records subsequent to 1969, to make a correlation between the radiation therapy and the loss of the Veteran's teeth.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request he provide information concerning any dental treatment, VA or non-VA, he received following service, to include before and following the radiation therapy in 1997.  The Veteran should also be requested to provide information concerning the facility where he received the radiation therapy from September to October 1997.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran.  This should include all radiation records and simulation films.

2.  Based on the information received, if appropriate, the Veteran's claims folder should be returned to the dentist who conducted the July 2007 VA examination (or, if unavailable, an appropriate alternate dentist).  The dentist should be directed to provide an opinion concerning whether it is at least as likely as not that the radiation therapy caused or aggravated (permanently worsened the underlying disorder beyond its normal course) the loss of the Veteran's teeth.  If aggravation occurred, the examiner should quantify, if possible, the extent to which the disability was aggravated.  The rationale for any opinion should be set forth.  

3.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


